Citation Nr: 0639072	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include schizophrenia and/or PTSD.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and J.B.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served in active duty from March 1983 to 
February 1986.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for a nervous 
disorder, schizophrenia and PTSD.  The appellant was notified 
of this decision in July 2002 and she filed a notice of 
disagreement in July 2003.  In May 2004, a statement of the 
case was issued.  In July 2004, the appellant filed a 
substantive appeal.  

The appellant presented testimony at a Board hearing before 
the undersigned Veterans Law Judge in September 2006.  A 
transcript of the hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.     

2.  The veteran's currently diagnosed psychiatric 
disabilities were first manifested many years after service 
and there is no competent evidence which relates such 
psychiatric disorders to service.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 

2.  Psychiatric disability, to include schizophrenia, was not 
incurred in or aggravated by active service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided the 
appellant with VCAA notice letters in February 2001 and 
October 2001.  A September 2000 letter notified the appellant 
of what evidence and information was needed to substantiate a 
claim for service connection, including a claim for service 
connection for PTSD.  The letters notified the appellant of 
what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  The February 2001 letter advised the appellant that 
she could submit evidence from sources other than the service 
records.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
notice was provided to the appellant prior to the initial AOJ 
unfavorable decision. 

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the appellant 's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal in a 
March 2006 letter.  The Board also notes that as discussed in 
detail below, the preponderance of the evidence is against 
the claim, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records from the Hudson Valley VA healthcare system 
dated from July 2000 to October 2000 and records from the 
Augusta VA medical facility dated from July 2001 to May 2004 
have been obtained.  The RO made an attempt to obtain the 
appellant's treatment records from Dr. J.A., Dr. A.T., and 
C.H. treatment center.  However, the search for these records 
was unsuccessful and the appellant was notified of the 
results of the search in letters dated in October 2001 and 
July 2002.  Hospital records from the W. Hospital were 
obtained.  At the hearing before the Board in September 2006, 
the appellant described additional medical treatment during 
service and after service.  However, the appellant was unable 
to identify the health care providers by name and address.  
Without this basic information, VA is unable to search for 
these records.  The appellant was given an opportunity to 
submit such records after the hearing and no additional 
evidence was submitted.  There is no other identified 
relevant evidence that has not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  There is no competent evidence of current diagnosis 
of PTSD or evidence of an association between the current 
psychiatric disorders and the appellant's period of service.  
Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, if a veteran served 
continuously for ninety (90) or more days during a period of 
war or after December 31, 1946, and if a psychoses became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

There is no competent evidence of a diagnosis of PTSD.  The 
service medical records do not reflect a diagnosis of PTSD.  
Upon separation examination in January 1986, psychiatric 
examination was normal.  The appellant has submitted 
competent evidence of post-service treatment for psychiatric 
disorders.  However, the medical evidence does not establish 
a current diagnosis of PTSD.  Hospital records from the W. 
Hospital dated in 1988 show that the discharge diagnoses were 
alcoholism, drug addiction, and anxiety reaction with 
depression.  A private medical statement from Dr. D.M.B. 
dated in April 2001 indicates that the appellant had 
emotional problems.  

VA treatment records from the Hudson Valley Health Care 
system dated from July 2000 to October 2000 show treatment 
for schizophrenia and chronic paranoid schizophrenia.  VA 
treatment records from the Augusta VA medical facility show 
that the appellant sought medical treatment at a walk-in 
clinic in July 2001.  The impression was history of 
depression and questionable PTSD by history.  The appellant 
was sent for a mental health consultation.  The appellant 
underwent mental health evaluation in August 2001.  The 
impression was psychoses not otherwise specified, depression 
not otherwise specified with anxious features, and rule out 
cognitive dysfunction.  PTSD was not diagnosed.  A July 2003 
neuropsychological evaluation report indicates that the 
appellant had a moderate degree of generalized cognitive 
adaptive impairment.  The VA treatment records show that in 
January 2004, schizophrenia was again diagnosed and the 
appellant was treated for this disorder.     

Although the record shows that the veteran has been evaluated 
by psychiatric examiners on numerous occasions, there is no 
competent evidence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. 
§ 3.304(f).  The VA treatment records and private medical 
records do not document a diagnosis of PTSD, although other 
psychiatric disorders are referenced in those reports.  The 
Board finds that these psychiatric reports constitute 
sufficient competent evidence to find that the veteran does 
not suffer from PTSD.  Without competent evidence of a 
diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in which the Court held that, in the absence 
of proof of a present disability, there can be no valid 
claim).  A grant of service connection requires a showing of 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no competent evidence of a 
diagnosis of PTSD.    

The appellant's own implied assertions that she has PTSD due 
to events in service are afforded no probative weight in the 
absence of evidence that the appellant has the expertise to 
render opinions about medical matters.  Although the 
appellant is competent to testify as to her symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The appellant has not submitted any 
medical evidence which supports her contentions. 

Since there is no evidence of current diagnosis of PTSD, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.

The medical evidence does, however, show that other 
psychiatric diagnoses have been rendered, and the Board must 
now consider whether any other such psychiatric disorder is 
related to the veteran's service.  However, although there 
are medical diagnoses of psychiatric disorders other than 
PTSD, there is no persuasive competent evidence suggesting 
any link between such disorders and service.  Specifically, 
there is no competent evidence of a link between the 
appellant's current diagnoses of schizophrenia, psychoses, 
and depression with anxious features and her period of 
service.  As noted above, the service medical records do not 
reflect any complaints, treatment, or diagnosis of a 
psychiatric disorder.  Upon separation examination in January 
1986, psychiatric examination was normal.  The appellant did 
not report any psychiatric symptoms.  There is no evidence of 
a diagnosis of a psychoses within one year of service 
separation.  

The evidence of record shows that a diagnosis of 
schizophrenia was first noted in July 2000, almost 14 years 
after service separation.  There is no competent evidence of 
a diagnosis of a psychoses prior to July 2000.  In an October 
2001 statement, Dr. J.A. indicated that his records show that 
the appellant sought treatment at his office in September 
1987, October 1987, December 1987, and February 1988, but Dr. 
J.A. did not have the actual chart record of the visits.  Dr. 
J.A. noted that the appellant stated that she had seen his 
psychiatric consult.  The Board notes that Dr. J.A. had 
identified the psychiatric consult as Dr. A.T.  The RO made 
an attempt to obtain these records and Dr. A.T.'s office 
informed the RO that they did not have any records of the 
appellant's treatment.  See the February 2002 response from 
Dr. A.T.  

The records from the W. Hospital dated in February 1988 
reflect a diagnosis of anxiety reaction with depression.  
There is no competent evidence which associates this 
diagnosis with the appellant's period of service which ended 
in February 1986.  

There is simply no competent evidence in the record showing, 
or even suggesting, that the appellant's psychiatric 
disorders are caused or aggravated by injury or disease in 
service.  The Board acknowledges the appellant's belief that 
her psychiatric disorders were caused by traumatic events in 
service.  However, her statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not shown, nor has she claimed, to be a medical professional, 
she is not competent to opine that her psychiatric disorders 
are causally related to her period of service.  See Espiritu, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
appellant has not submitted any medical evidence which 
supports her contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for psychiatric disorders to include 
schizophrenia and PTSD must be denied.  The Board considered 
the applicability of "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these matters on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for psychiatric disability, 
to include schizophrenia and/or PTSD, is denied.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


